that the district court erred by denying his untimely petition.      See NRS
34.726(1); NRS 34.800(2); State v. Eighth Judicial Dist. Court (Riker), 121
Nev. 225, 231, 112 P.3d 1070, 1074 (2005) (application of the procedural
bars is mandatory); Hathaway v. State, 119 Nev. 248, 252, 255, 71 P.3d
503, 506, 508 (2003) (explaining when     "WTI   impediment external to the
defense" or counsel's failure to file a direct appeal can establish good cause
to excuse an untimely petition); see generally Phelps v. Dir. Nev. Dep't of
Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988), superseded by
statute on other grounds as stated in State v. Haberstroh, 119 Nev. 173,
180-81, 69 P.3d 676, 681 (2003). Accordingly, we
            ORDER the judgment of the district court AFFIRMED. 2




                            J.
                                            Saitta


cc:   Hon. Michael Villani, District Judge
      Keith C. Brower
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk


...continued
(requiring that copies of all necessary transcripts be included in the
appendix).

      2Although we filed the fast track response submitted by the State, it
does not comply with NRAP 3C(h)(1) and NRAP 32(a)(4) because it is not
double-spaced. We caution the State that future failure to comply with
applicable rules may result in the imposition of sanctions. NRAP 3C(n).